Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Specie I, claims 1-13, in the reply filed on 05/05/2022 is acknowledged. Claims 14-20 are withdrawn from consideration.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9: the term “the user interface for the vehicle occupant” lacks antecedent basis. Claim 1 cited “a user interface for interaction with a vehicle occupant” at lines 2-3. These two terms have different meanings. Applicant is advised to amend claim 1 so as to maintain consistency of terminologies.
Claim 12: the term “and/or” (two occurrences) renders the claim vague and indefinite since it cannot be ascertained as to whether the claim encompasses one element or two elements. The Examiner proposes to amend claim 12 to read as: “The component of Claim 1 wherein the input device comprises at least one of (a) the switch, (b) a button and (c) a user control element.”
	Dependent claims 2-11 and 13 are necessarily rejected since they depend upon rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (USPgPub 2005/0134559, of record) in view of Garcia et al (WO 2018/0133557, of record).
Regarding Claim 1, Hein discloses a vehicle interior component (motor vehicle interior trim component 10) configured to provide a user interface system (shown in Fig. 1) comprising at least one sensor (sensor of switch 80 in Fig. 9; sensor of switch 92 in Fig. 1O) and at least one light source (light 100; Fig. 9; (0038]) and configured to provide a user interface for interaction with a vehicle occupant in a vehicle providing at least one vehicle system (Fig. 1; (0026], ‘The dissimilar topographies allow the user to visually identify the location of the switch and a sensitive operating portion or region (i.e., the target area 26) of the switch for actuating and de-actuating different electrically operated devices (not shown) when the switch is operated by a user’) comprising:
a composite structure (shown in Fig. 9 & 10) configured to present the user interface for the vehicle occupant (such as that shown in Fig. 1 A& 10) comprising:
a substrate (applique 88; Fig. 1O; (0038]);
a cover (fascia 20) providing an exterior surface (Fig. 9 & 10; [0037]); and wherein the user interface for the vehicle occupant (Fig. 1 & 10) comprises
a light display (switch conditions 94, 96) from at least one light source (100) of the user interface system (Fig. 10; (0038]) and
an input device (switch 80 in Fig. 9; switch 92 in Fig. 10) connected to at least one sensor (sensor of switch 80 in Fig. 9; sensor of switch 92 in Fig. 10) of the user interface system (Fig. 10; [0030], 'the switches are non-mechanical or non-movable touch cells or switches, such as, but not limited to, resistive, inductive, piezoelectric and capacitive switches');
wherein the substrate (88) comprises a light-transmissive section configured to allow transmission of light from the at least one light source (100) to the light display (94, 96) for the user interface (Fig. 9 & 10 show the applique 88 with an opaque section and a light transmitting section as described in [0037]; [0038], 'It should be appreciated that a source of light 100, such as the LEDs shown in FIG. 9, may be located behind or in the background of the applique 88 for emitting light through the applique 88 and the fascia 20').
Hein fails to explicitly disclose (c) at least one functional layer between the cover and the substrate.
Garcia et al is in the field of vehicle interior component (Title and Abstract) and teaches (c) at least one functional layer (functional layer shown as layer E/F/N in Fig. 28; one or both may be used) between a cover (cover T) and a substrate (substrate S; Fig. 28; [0076]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of providing a user interface in or on a vehicle interior component in a manner to provide an appearance and feel provided by the cover/exterior surface and compliant/resilient layers beneath the cover (Garcia et al; (0005]).
Regarding Claim 2, modified Hein discloses the vehicle interior component of Claim 1.
Hein fails to explicitly disclose wherein the at least one functional layer comprises a mask layer.
Garcia et al is in the field of vehicle interior component (Title and Abstract) and teaches wherein the at least one functional layer (functional layer shown as layer E/F/N) comprises a mask layer (Fig. 28; [0076], 'a functional layer E/F/N (such as to provide shielding, light direction/diffusion such as may alter the amplitude/magnitude or color of transmitted light)'; the altering of light would be considered masking).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of masking particular sections of light, thereby providing a user interface in or on a vehicle interior component in a manner to provide features suitable for a vehicle interior such as system integration, decorative appearance, color/texture, softness/firmness, feel/touch/haptic sensation, resistance to dirt/stains, repellence to water/fluids, convenient to maintain/clean (Garcia et al; (0005]).
Regarding Claim 3, modified Hein discloses the vehicle interior component of Claim 1.
Hein fails to explicitly disclose wherein the at least one functional layer comprises a mask layer for the light display at the user interface configured to provide a mask section to block light from the at least one light source.
Garcia et al is in the field of vehicle interior component (Title and Abstract) and teaches wherein the at least one functional layer (functional layer shown as layer E/F/N) comprises a mask layer for a light display (display shown as light array/display layer L) at the user interface (Fig. 2 & 2B; the altering of light would be considered masking) configured to provide a mask section to block light from an at least one light source (LEDs of light array/display layer L; Fig. 2B; (0076], 'a functional layer E/F/N (such as to provide shielding, light direction/diffusion such as may alter the amplitude/magnitude or color of transmitted light)...a display shown as light array/display layer L such as comprising a material substrate with an array of lighting devices (e.g. such as light-emitting device/diode elements)'; shielding would be considered light blocking).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of masking particular sections of light, thereby providing a user interface in or on a vehicle interior component in a manner to provide features suitable for a vehicle interior such as system integration, decorative appearance, color/texture, softness/firmness, feel/touch/haptic sensation, resistance to dirt/stains, repellence to water/fluids, convenient to maintain/clean (Garcia et al; (0005]).
Regarding Claim 4, modified Hein discloses the vehicle interior component of Claim 3.
Hein fails to explicitly disclose wherein the mask layer comprises at least one of (a) a mask on an underside of the cover; (b) a mask on the substrate; (c) a mask on a layer between the cover and the substrate; (d) a layer on a foam layer between the cover and the substrate; (e) a mask on a light-transmissive substrate; (e) an mask in the cover; (f) a barrier.
Garcia et al is in the field of vehicle interior component (Title and Abstract) and teaches wherein the mask layer (E/F/N) comprises at least one of (a) a mask on an underside of the cover; (b) a mask on the substrate; (c) a mask on a layer between the cover and the substrate (d) a layer on a foam layer between the cover and the substrate; (e) a mask on a light-transmissive substrate; (e) an mask in the cover (f) a barrier (Fig. 2B shows functional layer E/F/N forming the mask being a layer between the substrate Sand cover T).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of masking particular sections of light, thereby providing a user interface in or on a vehicle interior component in a manner to provide features suitable for a vehicle interior such as system integration, decorative appearance, color/texture, softness/firmness, feel/touch/haptic sensation, resistance to dirt/stains, repellence to water/fluids, convenient to maintain/clean (Garcia et al; [0005]).
Regarding Claim 5, modified Hein discloses the vehicle interior component of Claim 3.
Hein fails to explicitly disclose wherein the mask layer is provided by at least one of (a) printing; (b) ink-jet printing; (c) pad printing; (d) screen printing; (e) spraying; (f) spray depositing; (g) painting; (h) applying and ablation; (i) application to the cover and to the substrate (j) application to a film layer; (k) application to a film layer on the cover; (1) application of a mask on a film layer on the cover.
Garcia et al is in the field of vehicle interior component (Title and Abstract) and teaches wherein the mask layer (functional layer shown as layer E/F/N provides the mask) is provided by at least one of (a) printing; (b) ink-jet printing; (c) pad printing; (d) screen printing; (e) spraying; (f) spray depositing; (g) painting; (h) applying and ablation; (i) application to the cover and to the substrate; U) application to a film layer; (k) application to a film layer on the cover; (I) application of a mask on a film layer on the cover (Fig. 2B; [00163], 'the functional layer may comprise or be constructed separately or as a composite of multiple materials and/or of treated materials (e.g. coated, painted, backed, treated, multi-layer etc.) for use in a vehicle interior').
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of masking particular sections of light using an applied layer, thereby providing a user interface in or on a vehicle interior component in a manner to provide features suitable for a vehicle interior such as system integration, decorative appearance, color/texture, softness/firmness, feel/touch/haptic sensation, resistance to dirt/stains, repellence to water/fluids, convenient to maintain/clean (Garcia et al; (0005]).
Regarding Claim 6, modified Hein discloses the vehicle interior component of Claim 1 wherein the input device (switch 80 in Fig. 9; switch 92 in Fig. 10) comprises at least one of (a) a sensor; (b) a switch; (c) a physical switch; (d) a button; (e) a touch interface for user interface; (f) a touch sensor; (g) a switch and a button; (h) a physical switch and a button; (i) a physical switch and a touch interface; U) a dial; (k) a physical device and a touch sensor; (I) a lever; (m) a control for a vehicle system (switch 80 in Fig. 9; switch 92 in Fig. 10; (0030] describes the switches being touch switches, that controls functions of the vehicle as described in (0038]).
	Regarding Claim 7, modified Hein discloses the vehicle interior component of Claim 1 wherein the cover (20) is configured to present the user interface for the vehicle occupant (Fig. 1 & 10 show the user interface; (0022], (0038]).
Regarding Claim 8, modified Hein discloses the vehicle interior component of Claim 1.
Hein fails to explicitly disclose wherein the at least one functional layer comprises at least one of (a) a soft layer; (b) a foam layer; (c) a fleece layer; (d) a fabric/textile; (e) a fabric/spacer layer; (f) a spacer fabric.
Garcia et al is in the field of vehicle interior component (Title and Abstract) and teaches wherein the at least one functional layer (functional layer shown as layer E/F/N provides the mask) comprises at least one of (a) a soft layer; (b) a foam layer; (c) a fleece layer; (d) a fabric/textile; (e) a fabric/spacer layer; (f) a spacer fabric (Fig. 2B; [00119], 'the composite structure comprises a set of layers of materials/components configured to present a user interface system for a vehicle occupant to interact with vehicle systems/other systems (e.g. cover layers such as layer T/TH/PC/PVC/PUR/TPO, integrated layers such as with layer E/F/N, functional layers such as layer N/HS/D, base/bond/substrate layers such as layer B/S, sensor layer S, display layer L, positioning layer E, foam layer F, etc.)').
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of providing a user interface in or on a vehicle interior component in a manner to provide an appearance and feel provided by the cover/exterior surface and compliant/resilient layers beneath the cover, while also providing features suitable for a vehicle interior such as system integration, decorative appearance, color/texture, softness/firmness, feel/touch/haptic sensation, resistance to dirt/stains, repellence to water/fluids, convenient to maintain/clean (Garcia et al; (0005]).
Regarding Claim 9, modified Hein discloses the vehicle interior component of Claim 1 wherein the cover (20) comprises at least one of (a) a cover layer; (b) a light-transmissive material; (c) a PVC material; (d) a TPO material; (e) a TPU material; (f) a PUR material; (g) a synthetic leather; (h) leather; (i) fabric; U) a soft foil; (k) a compact foil; (1) perforated leather; (m) perforated material; (n) a microfiber-based synthetic leather; (o) a film-based synthetic leather; (p) a translucent material ([0037), 'The fascia 20 may be a relatively dark transparent or translucent material, such as a flat smoked polycarbonate material. The fascia 20 may be flat, as shown, or may have tactile features, such as those described above').
	Regarding Claim 10, modified Hein discloses the vehicle interior component of Claim 1.
Hein fails to explicitly disclose wherein the composite structure comprises a film layer applied to the cover.
Garcia et al is in the field of vehicle interior component (Title and Abstract) and teaches wherein the composite structure comprises a film layer applied to the cover (T; Fig. 2B; (0076), 'according to an exemplary embodiment as shown schematically in FIGURES 2B, the composite structure may comprise a cover layer T (e.g. translucen-semi-transparent in effect composite/surface layer such as textile/fabric layer providing a cover or a leather material, fiber material, etc. or a poly/plastic film cover material, etc.)').
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of providing a user interface in or on a vehicle interior component in a manner to provide an appearance and feel provided by the cover/exterior surface and compliant/resilient layers beneath the cover, while also providing features suitable for a vehicle interior such as system integration, decorative appearance, color/texture, softness/firmness, feel/touch/haptic sensation, resistance to dirt/stains, repellence to water/fluids, convenient to maintain/clean (Garcia et al; [0005]).
Regarding Claim 11, modified Hein discloses the vehicle interior component of Claim 1.
Hein fails to explicitly disclose wherein the substrate comprises a carrier configured to provide a structure for the composite structure. Garcia et al is in the field of vehicle interior component (Title and Abstract) and teaches wherein the substrate (S) comprises a carrier configured to provide a structure for the composite structure ([00139), 'a base/substrate may be provided for the composite structure; the base/substrate may be provided as a layer arrangement for the composite structure (e.g. to mount or facilitate mounting on/assembly into a vehicle interior component)'; [00180), 'layer S is a substrate or carrier for the cover; according to an exemplary embodiment, a layer B may be configured to bond the LED display to the carrier or substrate (e.g. a glue or bond layer)').
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of providing a user interface in or on a vehicle interior component with the necessary structure to provide an appearance and feel provided by the cover/exterior surface and compliant/resilient layers beneath the cover, while also providing features suitable for a vehicle interior such as system integration, decorative appearance, color/texture, softness/firmness, feel/touch/haptic sensation, resistance to dirt/stains, repellence to water/fluids, convenient to maintain/clean (Garcia et al; [0005]).
Regarding Claim 12, modified Hein discloses [as best understood) the vehicle interior component of Claim 1.
Hein fails to explicitly disclose wherein the substrate is formed by at least one of (a) injection molding of at least one material; (b) compression forming of at least one material; (c) thermo-forming of at least one material; (d) injection molding of a first material and a second material providing the light-transmissive section.
Garcia et al is in the field of vehicle interior" component (Title and Abstract) and teaches wherein the substrate (S) is formed by at least one of (a) injection molding of at least one material; (b) compression forming of at least one material; (c) thermo-forming of at least one material; (d) injection molding of a first material and a second material providing the light-transmissive section ([0076), 'a bonding or backing/rigidifying/attachment layer for a base/structure or substrate S (such as a molded or formed plastic base/structure for a vehicle interior component)'; typical molding process for plastics include injection molding and compression molding).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hein with the teaching of Garcia et al for the purpose of using a process to form the shape required by the substrate, thereby using a common process for repeatedly forming parts of a particular design at high quantities and meeting quality specifications.
Regarding Claim 13, modified Hein discloses the vehicle interior component of Claim 1 wherein the light-transmissive section of the substrate (88) comprises at least one of (a) a transparent section; (b) transparent segments; (c) transparent windows; (d) transparent segments in an opaque frame; (e) a translucent section; (f) translucent segments; (g) translucent segments in an opaque frame; (h) translucent segments in a translucent frame; (i) translucent segments integrally formed in a translucent frame; (o) a light-transmissive substrate; (k) transparent windows in an opaque carrier; (I) a transparent resin; (m) a translucent resin; (n) an injection molded material (o) an injection-compression molded material; (p) a thermoformed material; (q) a light-transmissive polymeric plate; (r) a light-transmissive polycarbonate plate; (s) a polymer resin ([0037], 'An applique 88, which may include a plurality of layers, may be disposed behind or adjacent an inner surface of the fascia 20 (i.e., below the fascia 20 when viewing FIG. 9). The applique 88 may, for example, have an outermost dark translucent or transparent layer, such as a black layer, which is disposed in the foreground. An intermediate layer may be provided behind or adjacent the outermost layer (i.e., below the outermost layer when viewing FIG. 9). The outermost layer may be etched and the intermediate layer may be translucent and an intermediate color, such as gray, which preferably contrasts well with the color of the outermost layer to provide a visual indication of the presence of the switch 80').

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879